                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
SHAWN MURPHY,

                          Plaintiff,
      v.                                           Case No. 20-cv-22-pp

T. KLUGE, M. HILLE, JAMES MUENCHOW,
C. O’DONNELL, and WISCONSIN
DEPARTMENT OF CORRECTIONS,

                        Defendants.
______________________________________________________________________________

      ORDER DENYING PLAINTIFF’S MOTION TO AMEND JUDGMENT
                                (DKT. NO. 13)
______________________________________________________________________________

      On April 30, 2020, the court screened plaintiff Shawn Murphy’s

complaint under 28 U.S.C. §1915A and dismissed it for failure to state a claim.

Dkt. No. 11. The plaintiff has filed a motion to amend judgment under Federal

Rule of Civil Procedure 59(e). Dkt. No. 13. The court will deny the plaintiff’s

motion.

      “Rule 59(e) allows a court to alter or amend a judgment only if the

petitioner can demonstrate a manifest error of law or present newly discovered

evidence.” Obriecht v. Raemisch, 517 F.3d 489, 494 (7th Cir. 2008) (citing

Sigsworth v. City of Aurora, 487 F.3d 506, 511-12 (7th Cir. 2007)). Whether to

grant a motion to amend judgment “is entrusted to the sound judgment of the

district court.” In re Prince, 85 F.3d 314, 324 (7th Cir. 1996).

      The plaintiff’s motion does not present any newly-discovered evidence.

This means that, under Rule 59(e), he is entitled to relief only if he can


                                         1

           Case 2:20-cv-00022-PP Filed 06/16/20 Page 1 of 5 Document 14
demonstrate that the court’s ruling constituted a manifest error of law. A

“manifest error of law” “is not demonstrated by the disappointment of the

losing party. It is the ‘wholesale disregard, misapplication, or failure to

recognize controlling precedent.’” Oto v. Metro. Life Ins. Co., 224 F.2d 601, 606

(7th Cir. 2000) (quoting Sedrak v. Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill.

1997)).

      In screening the complaint, the court determined that the plaintiff failed

to state an access-to-the-courts claim:

      The plaintiff alleges that upon revocation of his probation, the
      sentencing court illegally considered inaccurate information from
      “allegation seven” to sentence him to twenty years. The plaintiff
      alleges that he did not have meaningful court access, which resulted
      in the Wisconsin Court of Appeals’ dismissal of his habeas petition
      on a technical error.

      In Murphy v. Kamphuis, Case No. 16-cv-1462-PP (E.D. Wis.), the
      plaintiff raised an access-to-the-courts claim related to the same
      probation revocation proceedings. In that case, the plaintiff argued
      that the March 30, 2015 thirty-day blanket denial of his ability to
      obtain a legal loan prevented him from filing a petition for review
      with the Wisconsin Supreme Court. Murphy, 16-cv-1462, Dkt. No.
      108 at 34. The plaintiff stated that he had until April 23, 2015 to file
      his petition and that the misguided suspension of his legal loan
      prevented him from doing so, that the judge sentenced him to prison
      on “probation lies” and that he remained in prison, and that the
      “actual injury was not getting to file the petition” about the State
      lying in the revocation summary given to the sentencing court. Id.
      at 34-35. At summary judgment, this court determined that while
      the thirty-day legal loan suspension could have prevented the
      plaintiff from timely filing a petition for review with the Wisconsin
      Supreme Court, the plaintiff could not show that he suffered an
      “actual injury” based on the defendants’ actions. Id. at 35. The court
      explained, in part:

             After the plaintiff’s appointed appellate counsel filed a
             no-merit report under Wis. Stat. Rule 809.32, the court
             of appeals concluded that “the judgment may be
             summarily affirmed because there is no arguable merit
                                          2

          Case 2:20-cv-00022-PP Filed 06/16/20 Page 2 of 5 Document 14
   to any issue that could be raised on appeal.” Dkt. No.
   77-2 at 1-2. The court’s opinion describes that in 2000,
   the plaintiff was convicted of first-degree sexual assault
   of a child after entering a guilty plea to the allegation
   that he had sexual contact with his stepdaughter. Id. at
   2. At sentencing, the plaintiff was placed on probation
   for twenty-five years and in 2013, his probation was
   revoked. Id. He was sentenced to twelve years’ initial
   confinement and eight years’ extended supervision with
   1,542 days of sentence credit. Id. The court of appeals
   explained that “an appeal from a sentencing after
   revocation is limited to issues raised by the events of
   the resentencing hearing and the judgment entered as
   a result of that sentencing hearing; the appeal does not
   bring the original judgment of conviction before the
   court.” Id. The court stated that the no-merit report
   discussed the sentencing court’s exercise of discretion
   and “[w]e agree with the report’s conclusion that there
   is no arguable merit to a claim that the court
   erroneously exercised its discretion at sentencing or
   imposed a sentence that was excessive.” Id.

   Next, the court of appeals addressed the fact that the
   revocation summary provided to the sentencing court
   listed eight alleged violations of the conditions of
   probation, but at the revocation hearing the
   administrative law judge found three of the allegations
   unfounded. Id. The court determined that no issue of
   arguable merit arose from including the unproven
   probation violations in the revocation summary because
   the plaintiff’s attorney had informed the court that the
   three allegations were not proven at the revocation
   hearing and because, just as the sentencing court may
   consider unproven offenses at sentencing, it may
   consider unproven allegations of probation violations.
   Id. at 2-3. The court of appeals also addressed the
   plaintiff’s contention that his sentencing counsel was
   ineffective for not objecting to information in the
   revocation summary that was given during sex offender
   treatment group or to his agent as part of his sex
   offender treatment requirements. Id. at 3.

   …

   To establish an “actual injury,” the plaintiff needs to
   present evidence demonstrating that he was prevented
                               3

Case 2:20-cv-00022-PP Filed 06/16/20 Page 3 of 5 Document 14
            from pursuing a nonfrivolous, or potentially
            meritorious, legal action. See Harbury, 536 U.S. at 414-
            15; Ortiz v. Downey, 561 F.3d 664, 671 (7th Cir. 2009).
            The plaintiff claims that the State lied to the judge and
            made up evidence, and that the defendants’ preventing
            him from filing his petition “is actual injury.” Dkt. No.
            81 at 33. But the court of appeals thoroughly addressed
            the plaintiff’s arguments and found that there was no
            arguable merit to any issue the plaintiff could raise on
            appeal, and the plaintiff has not presented proof that
            his claim has merit. See Love v. Scaife, 586 F. App’x
            234, 236 (7th Cir. 2014) (at summary judgment,
            plaintiff compelled to present evidence that could
            convince a trier of fact that his post-conviction appeal
            raised arguable issues). The plaintiff’s access-to-the-
            courts claim fails because he has not shown that the
            alleged lack of access caused him actual injury. See id.
            (citing Lewis, 518 U.S. at 349); see also Harbury, 536
            U.S. at 416 (“[T]he predicate claim [must] be described
            well enough to apply the ‘nonfrivolous' test and to show
            that the ‘arguable’ nature of the underlying claim is
            more than hope.”). The court will grant the defendants’
            motion for summary judgment, and deny the plaintiff’s
            motion as to his access to the courts claim.

      Id. at 35-36, 38-39 (emphasis added).

      In this case, the complaint does not allege that any defendant
      hindered the plaintiff’s ability to pursue a legitimate challenge to his
      sentence. Based on the attachments to the plaintiff’s complaint, the
      court perceives that he takes issue with defendant Kluge’s failure to
      give him a legal loan to file a petition addressing the sentencing after
      revocation in his criminal case. Dkt. No. 1-1 at 3-4. But given the
      Wisconsin Court of Appeals’ decision that there was no merit to a
      claim that the plaintiff was sentenced based on inaccurate
      information, as well as this court’s decision on the plaintiff’s access-
      to-the-courts claim regarding the sentencing (albeit on a different
      ground), the court cannot conclude that the plaintiff has any tenable
      theory or basis of suit.

Dkt. No. 11 at 7-9.

      In his motion to amend the judgment, the plaintiff contends that he did

establish an “actual injury.” Dkt. No. 13 at 1. He says that the misconduct


                                         4

        Case 2:20-cv-00022-PP Filed 06/16/20 Page 4 of 5 Document 14
alleged is denial of a legal loan for a §974.06 petition for writ of habeas corpus.

Id. The plaintiff states that the filing of the §974.06 motion in the Wisconsin

Court of Appeals “is nonfrivolous and is meritorious.” Id. at 2. He says that in

its September 27, 2013 DOC-1950 Revocation Summary, the state made

allegations supported by statements that the state asserts are facts. Id. The

plaintiff states that the sentencing court used allegation #7 and #8 as reasons

for his sentence, evaluating his character and the alleged behaviors. Id. at 3.

      This motion realleges the allegations the plaintiff made in his complaint.

As explained at length in the court’s screening order, these allegations do not

state an access to the courts claim. The plaintiff has not shown that the court’s

order dismissing the complaint for failure to state a claim constituted a

manifest error of law, and the court will deny the plaintiff’s motion.

      The court DENIES the plaintiff’s motion to alter or amend judgment. Dkt.

No. 13.

      Dated in Milwaukee, Wisconsin this 16th day of June, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         5

          Case 2:20-cv-00022-PP Filed 06/16/20 Page 5 of 5 Document 14
